                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                              :

                       Plaintiff,                      :

       vs.                                             :               Case No. 1:21CR085

TRES GENCO,                                            :               Judge Dlott

                       Defendant.                      :

   MOTION FOR BILL OF PARTICULARS AND REQUEST TO EXTEND MOTION
                             DEADLINE

       Now comes the Defendant, TRES GENCO, by and through counsel, and, pursuant to Rule

7(f) of the Federal Rules of Criminal Procedure, hereby moves the Court to order the production

of a bill of particulars in this matter and to extend the motion deadline. The grounds for this request

are contained in the attached memorandum in support.

                                       Respectfully submitted,

                                       DEBORAH WILLIAMS
                                       FEDERAL PUBLIC DEFENDER

                                       s/ Richard Monahan
                                       Richard Monahan (0065648)
                                       First Assistant Federal Public Defender
                                       250 E. 5th Street, Suite 350
                                       Cincinnati, Ohio 45202
                                       (513) 929-4834

                                       Attorney for Defendant
                                       Tres Genco
                                    Memorandum in Support

       The decision whether to grant a bill of particulars is left to the sound discretion of the trial

court. Wong Tai v. United States, 273 U.S. 77, 82 (1927); United States v. Kendall, 665 F.2d 126,

134 (6th Cir. 1981), cert. denied, 455 U.S. 1021 (1982). In deciding whether to order a bill of

particulars, a district court should consider the following:        (1) ensuring that a defendant

understands the nature of the charges so that the defendant can adequately prepare for trial; (2)

avoiding or minimizing the danger of unfair surprise at trial; and (3) enabling the defendant to

plead double jeopardy if the defendant is later charged with the same offense when the indictment

itself is too indefinite for such purposes. United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir.

1993); United States v. Birmley, 529 F.2d 103, 108 (6th Cir. 1976). See also United States v.

Chalhoub, 946 F.3d 897, 903 (6th Cir. 2020)(bill of particulars appropriate to require disclosure

of witness information).

       As relevant to the present motion, on July 20, 2021, the government obtained an indictment

against Mr. Genco for one count of an attempted hate crime, in violation of 18 U.S.C. § 249. The

count charged broadly that Mr. Genco committed an “attempt” to “willfully cause bodily injury to

women” over a 14 month time period from January 2019 to March 12, 2020.

       Unlike the typical attempted assault charge where it is averred that the defendant actually

tried to harm someone, the government described in the indictment a long series of incidents

including acts such as joining the military and traveling to basic training, online internet searches,

and private journal writings. What is lacking in the indictment is any direct claim that Mr. Genco

actually attempted to cause bodily injury to anyone. Instead, the government alleges that an

“attempt” somehow occurred in a continuing fashion over a 14 month period.




                                                  2
        The Supreme Court has held that a crime is presumed to not be prosecutable as a continuing

offense “unless the explicit language of the substantive criminal statute compels such a conclusion

or the nature of the crime involved is such that Congress must assuredly have intended that it be

treated as a continuing one.” Toussie v. United States, 397 U.S. 112, 115 (1970). See also United

States v. Del Percio, 870 F.2d 1090, 1095 (6th Cir. 1989). There is nothing about the hate crime

statute that suggests that Congress intended it to be a continuing offense. Rather, the statutory

language of § 249 – “attempts to cause bodily injury” – suggests exactly to the contrary. There is

no case law that supports the notion that § 249 is a continuing offense.

        Thus, given the broad nature of the indictment in this case, Mr. Genco requests that the

government be required to identify in a bill of particulars the act(s) that it alleges constituted an

attempt to cause bodily injury to women. This is necessary for several reasons. First, it avoids a

double jeopardy problem in the future. Second, it allows Mr. Genco to adequately prepare his

defense and avoid unfair surprise. Depending on the date(s) the government alleges that Mr.

Genco attempted to cause bodily injury, Mr. Genco may be able to raise alibi (Fed. R. Crim. P.

12.1) or other defenses that would have to be pled pretrial. Third, to establish federal jurisdiction,

the government is required to prove under § 249 that the “attempt” occurred during the course of

commerce or that it otherwise affected commerce. Mr. Genco is entitled to know specifically what

conduct the government alleges constitutes an “attempt” in order to effectively challenge this

element of the statute, either in pretrial motion practice or at trial.

        In sum, a bill of particulars is necessary in this case to permit Mr. Genco to understand the

nature of the attempt charge in this case so that he may file appropriate pretrial motions and notices,

and adequately prepare for trial. Further, it minimizes the danger of unfair surprise. Wherefore,

a bill of particulars is appropriate in this case.



                                                     3
       Additionally, Mr. Genco requests that the Court extend the motion deadline until after the

filing of the bill of particulars in this matter to afford Mr. Genco adequate time thereafter to prepare

and file any additional necessary pretrial motions or notices.

       Wherefore, Mr. Genco respectfully requests that the Court order the production of a bill of

particulars and extend the motion deadline as requested.

                                       Respectfully submitted,

                                       DEBORAH WILLIAMS
                                       FEDERAL PUBLIC DEFENDER

                                       s/ Richard Monahan
                                       Richard Monahan (0065648)
                                       First Assistant Federal Public Defender
                                       250 E. 5th Street, Suite 350
                                       Cincinnati, Ohio 45202
                                       (513) 929-4834

                                       Attorney for Defendant
                                       Tres Genco


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon Megan Gaffney Painter,
Assistant United States Attorney, via Electronic Case Filing, on this day of 25rd day of August,
2021.

                                       s/ Richard Monahan




                                                   4
